     Case 1:20-cv-00843-DAD-JLT Document 11 Filed 08/28/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDUARDO LEE AGUILAR,                              No. 1:20-cv-00843-DAD-JLT (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   ROBERT NEUSCHMID,                                 PETITION WITHOUT PREJUDICE
15                      Respondent.                    (Doc. No. 8)
16

17           Petitioner Eduardo Lee Aguilar is a state prisoner proceeding pro se and in forma

18   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2554. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule

20   302.

21           On June 30, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the petition be dismissed without prejudice due to petitioner’s failure to

23   exhaust his claims by first presenting them to the highest state court prior to seeking federal

24   habeas relief. (Doc. No. 8.) The pending findings and recommendations were served on

25   petitioner with notice that any objections thereto were to be filed within thirty (30) days of the

26   service of the findings and recommendations. (Id. at 3.) To date, no objections have been filed,

27   and the time in which to do so has now passed.

28   /////
                                                       1
     Case 1:20-cv-00843-DAD-JLT Document 11 Filed 08/28/20 Page 2 of 3

 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4           In addition, having concluded that the pending petition must be dismissed, the court now

 5   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

 6   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an

 7   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 8   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds

 9   without reaching the underlying constitutional claims, the court should issue a certificate of

10   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

11   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

12   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

13   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

14   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

15   petition or that the petitioner should be allowed to proceed further.” Id. In the present case, the

16   court finds that reasonable jurists would not find the court’s determination that the petition should

17   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

18   Therefore, the court declines to issue a certificate of appealability.

19           Accordingly:

20           1.     The findings and recommendations issued on June 30, 2020 (Doc. No. 8) are
21                  adopted in full;

22           2.     The petition for writ of habeas corpus is dismissed without prejudice due to

23                  petitioner’s failure to exhaust his claims in state court prior to seeking federal

24                  habeas relief;

25   /////

26   /////
27   /////

28   /////
                                                        2
     Case 1:20-cv-00843-DAD-JLT Document 11 Filed 08/28/20 Page 3 of 3

 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   August 27, 2020
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
